ORDER OF SUSPENSION

JOHN D. MINTON, JR., Chief Justice.
By Opinion and Order entered September 20, 2012, this Court suspended John D.T. Brady1 for 181 days for various violations of the Kentucky Rules of Professional Conduct. The Court ordered that all but sixty days of Brady’s suspension be probated for two years, subject to several conditions, specifically stating that “[t]he terms of probation require Brady to continue his present monitoring agreement with [the Kentucky Lawyer’s Assistance Program (KYLAP).]” And, further, that “[i]f Brady fails to comply with any of the terms of discipline as set forth here, upon the [Office of Bar Counsel’s (OBC) ] motion, the Court will impose the remaining 121-day period of suspension^]”2
Although Brady has served the imposed sixty-day suspension and been reinstated to practice law, he must comply with all of the conditions of probation as set forth in the Opinion and Order. On January 81, 2014, the Kentucky Bar Association (KBA) filed a Motion to Show Cause for Brady’s failure to comply with the conditions of probation. More specifically, the KBA alleged that Brady failed to maintain communication with KYLAP and had entered a treatment facility. The Court granted the KBA’s motion; and a Show Cause Order was issued on March 20, 2014. Brady filed no response.
Brady’s failure to comply with the terms of discipline set forth in the Opinion and Order entered September 20, 2012, and his failure to respond to the Show Cause Order issued March 20, 2014, allow this Court to “impose the remaining 121-day period of suspension[.]” Accordingly, having reviewed the record and being otherwise fully and sufficiently advised, the Court ORDERS:
1) John D.T. Brady, KBA Member No. 91731, having been found guilty of all charges alleged in KBA File No. 20238 and KBA File No. 20715, and having violated the terms of his probation, is SUSPENDED from the practice of law for the remaining 121-day balance of his total 181-day suspension for violation of SCR 3.130-1.4(a), 3.130-1.15(a), 3.130-1.16(d), and 3.130-8.4(c).
The suspension shall take effect upon the date of entry of this order. And because the total suspension imposed by the Court was 181 days, Brady’s remaining 121-day suspension shall continue until such time as he is reinstated to the practice of law by order of this Court under SCR 3.5103; and
*4352) Under SCR 3.390, Brady must notify, in writing, all courts in which he has matters pending of his suspension from the practice of law, and notify all clients, in writing, of his inability to represent them and of the necessity and urgency of promptly retaining new counsel. Such notification must be by letter duly placed in the United States mail within ten days of the date of this Order of Suspension. Brady must simultaneously provide a copy of all such letters to the Office of Bar Counsel. Furthermore, to the extent possible and necessary, Brady must immediately cancel and cease any advertising activities in which he is engaged.
All sitting. All concur.

. KBA Member No. 91731; bar roster address, 209 E Main Street, P.O. Box 939, Georgetown, Kentucky 40324. Brady was admitted to practice law on May 1, 2007.


. (Emphasis added.) As an aside, the KBA acknowledges that Brady has complied with the other terms of his probation, including paying the costs of the proceeding and attending the Ethics Professional Enhancement Program (EPEP).


.SCR 3.510(1) states, in part, that "[n]o former member of the [Kentucky Bar] Association who has been suspended for a disciplinary case for more than one hundred eighty (180) days shall resume practice until he/she is reinstated by order of the Court."
*435SCR 3.510(3) states, in part, that "[i]f the period of suspension has prevailed for more than one hundred eighty (180) days, the matter shall be referred to the Character and Fitness Committee for proceedings under SCR 2.300. The Character and Fitness Committee will determine whether the application of a member who has been suspended ... more than one hundred eighty (180) days, should be approved.”